Citation Nr: 1142104	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar strain, and assigned a 40 percent disability evaluation, effective December 5, 2006.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Seattle, Washington, VA Regional Office.  

The issue of entitlement to an increased rating in excess of 20 percent for the Veteran's left hip injury, fracture of the left inferior pubic ramus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the March 2008 statement by the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for the Veteran's service-connected lumbar strain.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In his August 2008 substantive appeal, the Veteran stated that his service-connected back disability is getting worse and limits his physical ability.  The Veteran contends that his service-connected lumbar spine disability is worse than the current evaluation contemplates.  See the October 2011 Informal Hearing Presentation.  A review of the record indicates that the Veteran's last VA examination for his service-connected lumbar spine disability was in January 2007.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected lumbar spine disability.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the El Paso VA Health Care System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran should also be apprised of such and given the opportunity to submit the reports.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should report the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability of the lumbar spine.  If feasible the examiner should portray any additional functional limitation of the lumbar spine due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that should be noted as well.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  A rationale for any conclusion reached should be provided.  

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



